Bates, Judge,
delivered the opinion of the court.
This suit was begun July 18, 1857. The petition stated that on the 14th day of October, 1842, Joseph D. Taylor conveyed to Elizabeth Warson, a lot of ground described as block “ H.” in Carondelet, and that block “ E.” was intended to be conveyed by Taylor, and that the misdescription was the result of misapprehension, accident and mistake. That Mrs. Warson and her husband on the 30th October, 1845, conveyed said block “ E.” to the plaintiffs; that Taylor had died leaving only one child his heir, who was named Sarah, the wife of the defendant Dickey, and that Dickey and wife (by a tenant O’Brien) held possession of said block “E.,” and prayed that the mistake in the deed from Taylor to War-son might be corrected, and Dickey and wife compelled to release to the plaintiffs all their right in said block “ E.,” and for compensation for the use thereof by the defendants. The defendants admitted possession of block E., and denied that by the deed from Taylor to Warson he intended to convey block E.; and also set' up the lapse of time as a bar.
The petition, in a second count, stated that there was another deed made by Taylor to Mrs. Warson, in which there was also a mistake, and prayed the same sort of a judgment as to it. The defendants denied having possession of the lot mentioned in the second count, or making any claim to it. There is no allegation in the petition as to the time when the alleged mistakes were discovered, nor was any evidence given by either party at the trial, directly upon the subject of the *126time of the discovery of the alleged mistakes. There was no evidence of possession by the defendants of the lot described in the second count.
'The evidence as to the fact of mistake was somewhat conflicting,-but preponderating in favor of the plaintiff. The petition charged that the conveyances by Taylor to Warson were made for a valuable consideration. The principal witness of the plaintiffs to show the fact of mistake, was John W. Warson, the husband of Taylor’s grantee, Mrs. Warson; and he himself originally purchased from Judge Bowlin the lots in Carondelet, and had them conveyed to Taylor, to keep till he (Warson) could got out of his difficulties; that the understanding between Taylor, and himself was, that when he got out of difficulties Taylor would convey the lots to him; that Taylor paid Bowl-in nothing for the lots ; ‘ that Taylor refused to convey the lots to him, but agreed to convey them to his wife, who was Taylor’s sister, and that he (witness) procured the deeds to be written and took a justice of the peace to Taylor’s, and Taylor then made the deeds, and nothing was given to Taylor for the deeds.
The justice of the peace who took Taylor’s acknowledgment of the deeds, also testified, that he understood from both Taylor and Warson, that Taylor held the lots for War-son ; that he understood that Taylor held the lots in trust, or for security for Warson. It was also testified that Warson was in embarrassed circumstances ; that he was generally pretty hard run.
The case, as made in proof, certainly does not conform to that stated in the petition. A court of equity interferes to correct a mistake in a written instrument, only for the furtherance of justice; and it is not under any obligation to correct a mistake, although the fact of mistake appear ever so plainly, unless it also appear that its interference is necessary to prevent the perpetration of a fraud or some injustice ; and the party asking relief must stand upon some equity superior to that of the party against whom he asks it. Regularly equity is remedial to those only who come in upon *127an actual consideration, and therefore there should be some consideration, equitable or otherwise, express or implied. (1. Story’s Eq. Juris. §§ 176 & 793.)
In this case the conveyances by Taylor were .without any valuable consideration, and the circumstances detailed by the witness (Warson) did not imply any equitable or meritorious consideration ; but, on the contrary, show that Taylor held the title to the lots in fraud of the rights of Warson’s creditors, or at least under suspicious circumstances; and there being no other obligation upon Taylor to convey than such as those circumstances imposed, there is no sufficient reason for the interference of a court of equity to reform the defective deeds. (Fonblanque’s Eq. 122, book 1, ch. 2, § 18; Grider v. Graham, 4 Bibb, 70; Deally’s heirs v. Murphy, 3 Marsh. 475.)
Judgment reversed and cause remanded.
Judge Bay concurs.
Judge Dryden.
I think, as between the plaintiffs who were purchasers for value, and the defendants standing as the heirs and in the place of Taylor the grantor, in the deeds proposed to be reformed, the defendants ought not to be permitted to say these deeds, which on their face purport to be founded on a valuable consideration, are voluntary. I see no reason why the judgment should not be affirmed.